 


 HR 1528 ENR: Veterinary Medicine Mobility Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1528 
 
AN ACT 
To amend the Controlled Substances Act to allow a veterinarian to transport and dispense controlled substances in the usual course of veterinary practice outside of the registered location. 
 
 
1.Short titleThis Act may be cited as the Veterinary Medicine Mobility Act of 2014. 
2.Transport and dispensing of controlled substances in the usual course of veterinary practiceSection 302(e) of the Controlled Substances Act (21 U.S.C. 822(e)) is amended— 
(1)by striking (e) and inserting (e)(1); and 
(2)by adding at the end the following: 
 
(2)Notwithstanding paragraph (1), a registrant who is a veterinarian shall not be required to have a separate registration in order to transport and dispense controlled substances in the usual course of veterinary practice at a site other than the registrant’s registered principal place of business or professional practice, so long as the site of transporting and dispensing is located in a State where the veterinarian is licensed to practice veterinary medicine and is not a principal place of business or professional practice.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
